UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALLIES LIMITED Nevada 20-0951920 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 12020 Shamrock Plaza Suite 220 Omaha, NE 68154 402-778-4844 www.allieslimited.com Copies to: Novi & Wilkin Attorneys at Law 1325 Airmotive Way, Suite 140 Reno, NV 89502 775-232-1950 Fax: 775-201-8331 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is filed to register securities for an offering to be made on a continuous or delayed basis pursuant to Rule 415 under the Securities Act, please check the following box. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] i CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share ($) Proposed Maximum Aggregate Offering Price ($)(2) Amount of Registration Fee($) Shares of Common Stock, $.0001 par value $ $ $ Total Fee Due $ $ $ 1 The 914,165 shares registered pursuant to this registration statement, are offered by the selling shareholders named in this prospectus.They will be selling their shares at a fixed price of $.90 till we are approved for trading on the OTCBB or any other Securities Exchange 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act, based upon the fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus. Any representation to the contrary is a criminal offense. ii Prospectus Allies Limited 914,165 Shares of Common Stock $0.90 per share This is the initial offering of Common stock ofAllies Limited (“Company,” “we,” “us,” and “our”) we will derive no financial benefit from the sales of these shares. The shares will be offered at a fixed price of $.90 per share by its selling shareholders until shares of our common stock are quoted on the OTC Bulletin Board, or listed for trading or quoted on any other public market, and thereafter at prevailing market prices or privately negotiated prices. Our common stock is presently not traded on any market or securities exchange, and we have not applied for listing or quotation on any public market. Further, there is no assurance that our common stock will ever trade on any market or securities exchange.We will pay for all of the expenses related to this offering. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. (Please see Risk Factors starting on page 5 ) The information in this Prospectus is not complete and may be changed. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not the solicitation of an offer to buy these securities in any state where the offer or sale is not permitted. GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of its assets and the liquidation of its liabilities in the normal course of business.However, the Company has generated no revenues, has accumulated a loss during its development stage, and currently lacks the capital to pursue its business plan.This raises substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from this uncertainty. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The information in this Prospectus is not complete and may be changed. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not the solicitation of an offer to buy these securities in any state where the offer or sale is not permitted. The Company does not plan to use this offering Prospectus before the effective date. Subject to Completion, Dated , 2010 TABLE OF CONTENTS PAGE SUMMARY OF PROSPECTUS 3 General Information about Our Company 3 The Offering 4 RISK FACTORS 5 RISKS ASSOCIATED WITH OUR COMPANY 5 RISKS ASSOCIATED WITH THIS OFFERING 7 DESCRIPTION OF OUR BUSINESS 11 General Information 11 Industry Background 12 Principal Services and their Markets 12 Distribution Methods 13 Status of Any Publicly Announced Services 13 Competition 13 Dependence on One or a Few Major Members 13 Patents and Trademarks 13 Government and Industry Regulation 13 Research and Development Activities 13 Environmental Laws 14 Employees and Employment Agreements 14 DETERMINATION OF OFFERING PRICE 14 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 14 SELLING SHAREHOLDERS 14 PLAN OF DISTRIBUTION 17 DESCRIPTION OF SECURITIES 18 INTERESTS OF NAMED EXPERTS AND COUNSEL 18 DESCRIPTION OF PROPERTY 19 LEGAL PROCEEDINGS 19 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 19 FINANCIAL STATEMENTS 20 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 32 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 36 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 37 EXECUTIVE COMPENSATION 40 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 41 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 41 INDEMNIFICATION 41 AVAILABLE INFORMATION 42 2 Allies Limited 12020 Shamrock Plaza Suite 220 Omaha, NE 68154 402-778-4844 SUMMARY OF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this Prospectus regarding Allies Limited (the “Company”).In this Prospectus, unless the context otherwise denotes, references to “we,” “us,” “our,” and “ALLIES LIMITED” are to the Company. A CAUTIONARY NOTE ON FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements, which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” that may cause our or our industry’s actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. GENERAL INFORMATION ABOUT OUR COMPANY We are a start-up stage company still in the development stage. We are a company without revenues; we have minimal assets and have incurred losses since inception. Allies Limited hopes to sponsor and manage a variety of investments, worldwide, in private equity and potential debt transactions on behalf of third-party investors and our own firm. Although Allies Limited is a new firm, the Senior Management of Allies Limited has a 20 year history of raising multiple funds and has received approximately $50million of capital from investors for management and investment in past fund ventures not affiliated with Allies Limited. Allies hopes to provide capital and management services to start up and second stage companies which include High Technology start ups as well as Dental Practices and Health centers. The variations in the economic sectors and business models could vary widely depending on the opportunities presented to our discovery board. At this time there is no specific plan to incur debt for the company, however in the relative distant future (3 to 5 years on) Allies may find it beneficial to incur debt in order to take advantage of a significant profit potential in the acquisition ofan entity through leveraged buyout. At certain times ( i.e. the 1981 economy when Fed Chairman Paul Volker raised prime interest rates to double digit values ) there are opportunities to acquire significant returns with little or no risk. If this environment presents itself and Allies is in a favorable cash flow position we intend to purchase fixed income securities for significant guaranteed gain for our shareholders. 3 Allies Limited will be separated into several distinct divisions and personnel for specific business sectors. For example, our commercial real estate development division will be headed by individuals who have extensive experience and back ground in real estate development and Sanitary Improvement Districts (SID).These individuals are to be competent in recognizing real estate development opportunities with the potential for significant and near term appreciation for Allies’ shareholders. Purchases of commercial real estate at below market pricing is anticipated when opportunities are discovered. Another division of Allies will include individuals who are experienced and adept in the discovery and due diligence of “start up” and “second stage” (primarily new technology) firms with the potential to have exponential growth and viral expansion over relatively short (18-60 month) time spans. These “start ups” generally are in need of fresh capital to bring their projects to fruition. Allies Limited intends to provide capital for these firms in return for significant equity and managerial consultation. Allies’ final distinct division will be in the business of marketing its “holding companies” and real estate to increase valuation and to raise venture capital to fund current and future investments. Their personnel will be synergistically connected to individuals who are networked to facilitate promotion of Allies’ holdings, i.e. Financial and IT publication reporters and staff writers. Allies may partner with and Private Equity firms to help fund potentially early stage companies which, over time, will potentially add significant value to Allie’s shareholders. Allies Limited will be in the business of consultation for general business purposes, including, but not limited to, Marketing Real Estate Development, Dental Practice Health Centers. The company is a Nevada Corporation formed July 23rd 2009 and our year end is February 28. WHERE YOU CAN FIND US Our offices are located at: Allies Limited 12020 Shamrock Plaza Suite 220 Omaha, NE 68154 402-778-4844 THE OFFERING This prospectus covers the resale by the selling shareholders named in this prospectus of 914,165 shares of our common stock. The offered shares were acquired by the selling shareholders in private placement transactions, which were exempt from the registration requirements of the Securities Act of 1933. A Form D has been filed with the SEC. The selling shareholders will sell their shares of our common stock at a fixed price of $.90 per share until our common stock is quoted on the OTC Bulletin Board, or listed for trading or quotation on any other public market, and thereafter at prevailing market prices or privately negotiated prices. Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market. Further, there is no assurance that our common stock will ever trade on any market or securities exchange. This is our initial public offering and no public market currently exists for shares of our common stock. We can offer no assurance that an active trading market will ever develop for our common stock. 4 Securities Being Offered: 914,165 Shares of common stock, $.0001 par value, at a price of $.90 per share held by 51 selling shareholders at $.90, for which the Company will receive no financial benefit. Offering Price per Share: Offering Period: The shares are being offered for a period not to exceed 180 days Net Proceeds to Our Company: We will not receive proceeds from the sale of the 914,165 common shares offered by our selling shareholders. Use of Proceeds: No proceeds to the Company Number of Shares Outstanding Before the Offering: Number of Shares Outstanding After the Offering: SELECTED SUMMARY FINANCIAL DATA This table summarizes our operating and balance sheet data as of the periods indicated. You should read this summary financial data in conjunction with the “Plan of Operations” and our audited financial statements Balance Sheet Data: Asof November 30,2009 (Audited) Cash and Cash equivalents $ Total assets Total liabilities Stockholders’ Equity $ ) As of StatementofOperationsData: November 30,2009 (Audited) Revenues $ 0 Total cost and expenses Net (loss) $ Net (loss) per share $ 0 Weighted average number of shares Outstanding– basic and diluted RISK FACTORS RISKS ASSOCIATED WITH OUR COMPANY: Investment in the securities offered hereby involves certain risks and is suitable only for investors of substantial financial means. Prospective investors should carefully consider the following risk factors in addition to the other information contained in this Prospectus, before making an investment decision concerning the common stock. 5 THE ACCOMPANYING FINANCIAL STATEMENTS HAVE BEEN PREPARED ASSUMING THAT THE COMPANY WILL CONTINUE AS A GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of its assets and the liquidation of its liabilities in the normal course of business. However, the Company has generated no revenues, has accumulated a loss during its development stage, and currently lacks the capital to pursue its business plan. This raises substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from this uncertainty. WE MAY CONTINUE TO LOSE MONEY, AND IF WE DO NOT ACHIEVE PROFITABILITY, WE MAY NOT BE ABLE TO CONTINUE OUR BUSINESS. We have, in our history, generated no revenues from operations, have incurred substantial expenses, and have sustained losses.In addition, we expect to continue to incur significant operating expenses.As a result, we will need to generate significant revenues to achieve profitability, which may not occur.Even if we do achieve profitability, we may be unable to sustain or increase profitability on a quarterly or annual basis in the future.We expect to have quarter-to-quarter fluctuations in revenues, expenses, losses, and cash flow, some of which could be significant.Results of operations will depend upon numerous factors, some beyond our control, market acceptance of our products, and services and competition. THE REAL ESTATE INDUSTRY HAS INHERENT OPERATIONAL RISKS THAT MAY NOT BE ADEQUATELY COVERED BY INSURANCE.ANY FAILURE TO MAINTAIN ADEQUATE GENERAL LIABILITY, COMMERCIAL, AND SERVICE LIABILITY INSURANCE COULD SUBJECT US TO SIGNIFICANT LOSSES OF INCOME. We do not currently carry general liability, service liability and commercial insurance, and therefore, we have no protection against any general, commercial and/or service liability claims.Any general, commercial and/or service liability claims will have a material adverse effect on our financial condition.There can be no assurance that we will be able to obtain insurance on reasonable terms when we are able to afford it. THE DUE DILIGENCE PROCESS THAT WE UNDERTAKE IN CONNECTION WITH OUR INVESTMENTS MAY NOT REVEAL ALL FACTS THAT MAY BE RELEVANT IN CONNECTION WITH AN INVESTMENT. Before making our investments, we conduct due diligence that we deem reasonable and appropriate based on the facts and circumstances applicable to each investment. The objective of the due diligence process is to identify attractive investment opportunities based on the facts and circumstances surrounding an investment, to identify possible risks associated with that investment and, in the case of private equity investments, to prepare a framework that may be used from the date of an acquisition to drive operational achievement and value creation. When conducting due diligence, we typically evaluate a number of important business, financial, tax, accounting, environmental and legal issues in determining whether or not to proceed with an investment. Outside consultants, legal advisors, accountants and investment banks are involved in the due diligence process in varying degrees depending on the type of investment. Nevertheless, when conducting due diligence and making an assessment regarding an investment, we rely on resources available to us, including information provided by the target of the investment and, in some circumstances, third-party investigations. The due diligence process may at times be subjective with respect to newly organized companies for which only limited information is available. Accordingly, we cannot be certain that the due diligence investigation that we will carry out with respect to any investment opportunity will reveal or highlight all relevant facts (including fraud) that may be necessary or helpful in evaluating such investment opportunity, including the existence of contingent liabilities. We also cannot be certain that our due diligence investigations will result in investments being successful or that the actual financial performance of an investment will not fall short of the financial projections we used when evaluating that investment. OUR REVENUE GROWTH RATE DEPENDS PRIMARILY ON OUR ABILITY TO EXECUTE OUR BUSINESS PLAN. We may not be able to identify and maintain the necessary relationships within our industry. Our ability to execute our business plan also depends on other factors, including: 1. negotiating representation and marketing agreements withacceptable terms; 2. hiring and training qualifiedpersonnel 3. managing marketing and development costs at affordable levels; 4. cost and availability of labor; 6 A FAILURE TO MANAGE OUR GROWTH EFFECTIVELY COULD HARM OUR BUSINESS AND OPERATING RESULTS. At this time we have no operating history to fall back on. In the future our financial and management controls and information systems may be inadequate to support our expansion. Managing our growth effectively will require us to continue to enhance these systems, procedures and controls and to hire, train and retain management and staff. We may not respond quickly enough to the changing demands that our expansion will impose on our management, employees and existing infrastructure. We also place a lot of importance on our culture, which we believe will be an important contributor to our success. As we grow, however, we may have difficulty maintaining our culture or adapting it sufficiently to meet the needs of our operations. Our failure to manage our growth effectively could harm our business and operating results. OUR QUARTERLY OPERATING RESULTS MAY FLUCTUATE SIGNIFICANTLY AND COULD FALL BELOW THE EXPECTATIONS OF INVESTORS DUE TO VARIOUS FACTORS. Variations in future general economic conditions could affect our bottom line Assets acquired by the company may be dissolved or go bankrupt which would have a significant affect on the company’s balance sheet Because of these factors, results for any one quarter are not necessarily indicative of results to be expected for any other quarter or for any year. In the future, our operating results may fall below the expectations of investors. In that event, the value of our Common Stock or other securities would likely decrease. THE COMPANY’S ABILITY TO EXPAND ITS OPERATIONS WILL DEPEND UPON THE COMPANY’S ABILITY TO RAISE SIGNIFICANT ADDITIONAL FINANCING AS WELL AS TO GENERATE REVENUE. Developing our business may require significant capital in the future. To meet our capital needs, we expect to rely on our cash flow from operations and potentially, third-party financing. Third-party financing may not, however, be available on terms favorable to us, or at all. Our ability to obtain additional funding will be subject to various factors, including market conditions, our operating performance, lender sentiment and our ability to incur additional debt in compliance with other contractual restrictions, such as financial covenants under any future credit facility. These factors may make the timing, amount, terms and conditions of additional financings unattractive. Our inability to raise capital could impede our growth. RISKS ASSOCIATED WITH THIS OFFERING PURCHASERS IN THIS OFFERING WILL HAVE LIMITED CONTROL OVER DECISION MAKING BECAUSE THE COMPANY’S OFFICERS AND ITS OFFICERS AND DIRECTORS WILL CONTROL NOT LESS THAN 66% OF THE COMPANY’S ISSUED AND OUTSTANDING COMMON STOCK. Presently the Company’s Officers and Directors beneficially own 40,000,000 (66%) shares of the outstanding common stock of the Company. Because of such ownership, investors in this offering will have limited control over matters requiring approval by ALLIES LIMITED shareholders, including the election of directors. Such concentrated control may also make it difficult for ALLIES LIMITED stockholders to receive a premium for their shares of ALLIES LIMITED in the event the Company enters into transactions which require stockholder approval.In addition, certain provisions of Nevada State law could have the effect of making it more difficult or more expensive for a third party to acquire, or of discouraging a third party from attempting to acquire control of the Company. For example, Nevada law provides that a majority of the stockholders is required to remove a director, which may make it more difficult for a third party to gain control of the Company. This concentration of ownership limits the power to exercise control by the minority shareholders. Management will have complete control over all decisions, including: employment, its own compensation arrangements, the appointment of other compensation positions and whether to enter into material transactions with related parties. 7 INVESTORS MAY LOSE THEIR ENTIRE INVESTMENT IF ALLIES LIMITED FAILS TO IMPLEMENT ITS BUSINESS PLAN. The Company expects to face substantial risks, uncertainties, expenses, and difficulties because it is a development-stage company.ALLIES LIMITED was formed in Nevada on July 23rd 2009. The Company has no demonstrable operations record of substance upon which investors can evaluate the Company’s business and prospects. ALLIES LIMITED prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies in their early stages of development. The Company cannot guarantee that it will be successful in accomplishing its objectives. COMPETITORS WITH MORE RESOURCES MAY FORCE US OUT OF BUSINESS. We will compete with many well-established companies. Aggressive pricing by our competitors or the entrance of new competitors into our markets could reduce our revenue and profit margins. We may, for example, approach another potentially significant growth company with capital as an alternative financing source in exchange for equity. Another, larger, more established competitor may recognize the same opportunity and may offer more capital, better terms or opportunities for growth than we are able to provide. If this were to occur in multiple instances, we may be relegated to less attractive mergers and acquisitions which could eventually force us to dissolve. As there are perhaps thousands of potentially rapid and significant growth start ups in the U.S. alone, we view this risk as relevant but an unlikely occurrence. WE MAY HAVE DIFFICULTY IN ATTRACTING AND RETAINING MANAGEMENT AND OUTSIDE INDEPENDENT MEMBERS TO OUR BOARD OF DIRECTORS AS A RESULT OF THEIR CONCERNS RELATING TO THEIR INCREASED PERSONAL EXPOSURE TO LAWSUITS AND STOCKHOLDER CLAIMS BY VIRTUE OF HOLDING THESE POSITIONS IN A PUBLICLY-HELD COMPANY. The directors and management of publicly-traded corporations are increasingly concerned with the extent of their personal exposure to lawsuits and stockholder claims, as well as governmental and creditor claims which may be made against them, particularly in view of recent changes in laws imposing additional duties, obligations and liabilities on management and directors.Due to these perceived risks, directors and management are also becoming increasingly concerned with the availability of directors and officers’ liability insurance to pay on a timely basis the costs incurred in defending such claims.We currently do not carry directors and officers’ liability insurance.Directors and officers’ liability insurance has recently become much more expensive and difficult to obtain.If we are unable to provide directors and officers’ liability insurance at affordable rates or at all, it may become increasingly more difficult to attract and retain qualified outside directors to serve on our board of directors. We may lose potential independent board members and management candidates to other companies that have greater directors and officer’s liability insurance to insure them from liability or to companies that have revenues or have received greater funding to date, which can offer more lucrative compensation packages.The fees of directors are also rising in response to their increased duties, obligations and liabilities as well as increased exposure to such risks.As a company with a limited operating history and limited resources, we will have a more difficult time attracting and retaining management and outside independent directors than a more established company due to these enhanced duties, obligations and liabilities. 8 YOU MAY NOT BE ABLE TO SELL YOUR SHARES IN ALLIES LIMITED BECAUSE THERE IS NO PUBLIC MARKET FOR THE COMPANY’S STOCK. There is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. A market maker is needed to file an application with FINRA on our behalf so as to be able to quote the shares of our common stock on the Over the Counter Bulletin Board (“OTC Bulletin Board”) maintained by FINRA. Commencing upon the effectiveness of our registration statement of which this Prospectus is a part we will seek out a market maker. The OTCBB is not a listing service or exchange, but is instead a dealer quotation service for subscribing members.There can be no assurance that the market maker’s application will be accepted by FINRA, nor can we estimate as to the time period that the application will require. If for any reason our common stock is not quoted on the OTC Bulletin Board or a public trading market does not otherwise develop, purchasers of the shares may have difficulty selling their common stock should they desire to do so. No market makers have committed to becoming market makers for our common stock at this time and none may do so. There is no public market for the Company’s common stock. Officers and directors, currently hold 66% of the ALLIES LIMITED issued and outstanding common shares. No market is available for investors in ALLIES LIMITED common stock to sell their shares if the Company does not acquire listing status. The Company cannot guarantee that a meaningful trading market will develop. If ALLIES LIMITED stock ever becomes tradable, of which the Company cannot guarantee success the trading price of ALLIES LIMITED common stock could be subject to wide fluctuations in response to various events or factors, many of which are or will be beyond the Company’s control. In addition, the stock market may experience extreme price and volume fluctuations, which, without a direct relationship to the operating performance, may affect the market price of the Company stock. ALL OF ALLIES LIMITED ISSUED AND OUTSTANDING COMMON SHARES ARE RESTRICTED UNDER RULE , AS AMENDED. WHEN THE RESTRICTION ON THESE SHARES IS LIFTED, AND THE SHARES ARE SOLD IN THE OPEN MARKET, THE PRICE OF ALLIES LIMITED COMMON STOCK COULD BE ADVERSELY AFFECTED. All of the presently outstanding shares of common stock, aggregating 60,914,165 shares of common stock, are “restricted securities” as defined under Rule 144 promulgated under the Securities Act and may only be sold pursuant to an effective registration statement or an exemption from registration, if available. Rule 144, as amended, is an exemption that generally provides that a person who has satisfied a one year holding period for such restricted securities may sell, within any three month period (provided the company is current in its reporting obligations under the Exchange Act), subject to certain manner of resale provisions, an amount of restricted securities which does not exceed the greater of 1% of a company’s outstanding common stock or the average weekly trading volume in such securities during the four calendar weeks prior to such sale. The Company currently has four shareholders who in total own 60,000,000 restricted shares or 98.5% of the outstanding common stock. When these shares become unrestricted and available for sale, the sale of these shares by these individuals, whether pursuant to Rule 144 or otherwise, may have an immediate negative effect upon the price of the Company common stock in any market that might develop. IF WE FAIL TO REMAIN CURRENT ON OUR REPORTING REQUIREMENTS, WE COULD BE REMOVED FROM THE OTCBB , WHICH WOULD LIMIT THE ABILITY OF BROKER-DEALERS TO SELL OUR SECURITIES AND THE ABILITY OF STOCKHOLDERS TO SELL THEIR SECURITIES IN THE SECONDARY MARKET. Companies trading on the OTC Bulletin Board must be reporting issuers under Section 12 of the Exchange Act, and must be current in their reports under Section 13 of the Exchange Act, in order to maintain price quotation privileges on the OTC Bulletin Board.If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board.As a result, the market liquidity for our securities could be adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. 9 This is our initial registration and there is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. A market maker is needed to file an application with FINRA on our behalf so as to be able to quote the shares of our common stock on the OTCBB maintained by FINRA. Commencing upon the effectiveness of our registration statement of which this Prospectus is a part we will seek out a market maker.There can be no assurance that the market maker’s application will be accepted by FINRA, nor can we estimate as to the time period that the application will require. If for any reason our common stock is not quoted on the Over the Counter Bulletin Board or a public trading market does not otherwise develop, purchasers of the shares may have difficulty selling their common stock should they desire to do so. No market makers have committed to becoming market makers for our common stock and none may do so. DIVIDEND RISK At present, we are not in a financial position to pay dividends on our common stock and future dividends will depend on our profitability.Investors are advised that until such time the return on our common stock is restricted to an appreciation in the share price. OUR COMMON STOCK IS SUBJECT TO THE “PENNY STOCK” RULES OF THE SECURITIES AND EXCHANGE COMMISSION, AND THE TRADING MARKET IN OUR COMMON STOCK IS LIMITED, WHICH MAKES TRANSACTIONS IN OUR STOCK CUMBERSOME AND MAY REDUCE THE INVESTMENT VALUE OF OUR STOCK. Our shares of common stock are “penny stocks” because they are not registered on a national securities exchange or listed on an automated quotation system sponsored by a registered national securities association, pursuant to Rule 3a51-1(a) under the Exchange Act.For any transaction involving a penny stock, unless exempt, the rules require: · That a broker or dealer approve a person’s account for transactions in penny stocks; and · That the broker or dealer receives from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Securities and Exchange Commission relating to the penny stock market, which sets forth the basis on which the broker or dealer made the suitability determination.Additionally, the broker or dealer must receive a signed, written agreement from the investor prior to the transaction. · Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules.This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. · Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading, the commission’s payable to both the broker-dealer and the registered representative, current quotations for the securities, and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules.This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. THE MARKET FOR PENNY STOCKS HAS SUFFERED IN RECENT YEARS FROM PATTERNS OF FRAUD AND ABUSE. Stockholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse.Such patterns include: · Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · Boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced salespersons; · Excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and · The wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequential investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market.Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities.The occurrence of these patterns or practices could increase the volatility of our share price. 10 SHARES ELIGIBLE FOR FUTURE SALE BY OUR CURRENT STOCKHOLDERS MAY ADVERSELY AFFECT OUR STOCK PRICE. To date, we have had no trading volume in our common stock.As long as this condition continues, the sale of a significant number of shares of common stock at any particular time could be difficult to achieve at the market prices prevailing immediately before such shares are offered.In addition, sales of substantial amounts of common stock under Securities and Exchange Commission Rule 144 or otherwise could adversely affect the prevailing market price of our common stock and could impair our ability to raise capital at that time through the sale of our securities. This is our initial registration and there is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. A market maker is needed to file an application with FINRA on our behalf so as to be able to quote the shares of our common stock on the OTCBB maintained by FINRA commencing upon the effectiveness of our registration statement of which this Prospectus is a part. There can be no assurance that the market maker’s application will be accepted by FINRA, nor can we estimate as to the time period that the application will require. If for any reason our common stock is not quoted on the Over the Counter Bulletin Board or a public trading market does not otherwise develop, purchasers of the shares may have difficulty selling their common stock should they desire to do so. No market makers have committed to becoming market makers for our common stock and none may do so. DESCRIPTION OF OUR BUSINESS GENERAL INFORMATION ABOUT OUR COMPANY We are a start-up stage company still in the development stage. We are a company without revenues; we have minimal assets and have incurred losses since inception. Allies hopes to provide capital and management services to start up and second stage companies which include High Technology start ups as well as Dental Practices and Health centers. The variations in the economic sectors and business models could vary widely depending on the opportunities presented to our discovery board. At this time there is no specific plan to incur debt for the company, however in the relative distant future (3 to 5 years on) Allies may find it beneficial to incur debt in order to take advantage of a significant profit potential in the acquisition ofan entity through leveraged buyout. At certain times ( i.e. the 1981 economy when Fed Chairman Paul Volker raised prime interest rates to double digit values ) there are opportunities to acquire significant returns with little or no risk. If this environment presents itself and Allies is in a favorable cash flow position we intend to purchase fixed income securities for significant guaranteed gain for our shareholders. Allies Limited hopes to sponsor and manage a variety of investments, worldwide, in private equity and potential debt transactions on behalf of third-party investors and our own firm. Although Allies Limited is a new firm, the Senior Management of Allies Limited has a 20 year history of raising multiple funds and has received approximately $50million of capital from investors for management and investment in past fund ventures not affiliated with Allies Limited. We hope to be a global firm with private equity experience, in-depth industry knowledge, sophisticated processes for growing and improving businesses, and to develop a strong culture committed to teamwork and sharing information across offices in the U.S., Europe, Asia, and Australia. We hope to sponsor and manage funds and accounts that make investments in fixed income and other strategies. We also look to engage in capital markets transactions and other activities that capitalize on the experience and knowledge that we have accumulated throughout our managements past history. Allies Limited will earn revenues in a variety of ways including earning ongoing management fees for providing networking, management, consultation, and other services to our holding companies management, as well as transaction, monitoring and other potential fees in connection with our private equity and other investments. We are selectively pursuing opportunities to develop new investment structures and products that we believe will help us increase the amount of managed capital that we are able to commit to individual transactions, grow our assets under management and capture additional income streams and value for shareholders. Allies Limited may partner with VC and Private Equity firms to participate and co-fund early stage companies which, over time, will add significant value to Allies Limited shareholders. 11 Allies Limited will be separated into several distinct divisions and personnel for specific business sectors. For example, our commercial real estate development division will be headed by individuals who have extensive experience and back ground in real estate development and Sanitary Improvement Districts (SID).These individuals are to be competent in recognizing real estate development opportunities with the potential for significant and near term appreciation for Allies’ shareholders. Purchases of commercial real estate at below market pricing is anticipated when opportunities are discovered. Another division of Allies will include individuals who are experienced and adept in the discovery and due diligence of “start up” and “second stage” (primarily new technology) firms with the potential to have exponential growth and viral expansion over relatively short (18-60 month) time spans. These “start ups” generally are in need of fresh capital to bring their projects to fruition. Allies Limited intends to provide capital for these firms in return for significant equity and managerial consultation. Allies’ final distinct division will be in the business of marketing its “holding companies” and real estate to increase valuation and to raise venture capital to fund current and future investments. Their personnel will be synergistically connected to individuals who are networked to facilitate promotion of Allies’ holdings, i.e. Financial and IT publication reporters and staff writers. Allies may partner with and Private Equity firms to help fund potentially early stage companies which, over time, will potentially add significant value to Allie’s shareholders. Allies Limited will be in the business of consultation for general business purposes, including, but not limited to, Marketing Real Estate Development, Dental Practices and Health Centers. INDUSTRY BACKGROUND Private equity firms began to emerge out of the investmentbanking industry around 1982. Since that time, hundreds of Private Equity Firms have been instituted in the U.S. alone. More than $551 billion dollars of capital has been raised and re-invested by these firms since 2002. The largest of these includes The Carlyle group with some $32 billion in assets and Kohlberg Kravis Roberts (KKR) $31 billion. It is a rapidly maturing industry and acquisitions are made almost every business day by these firms. Private equity is money invested in companies that are not publicly traded on a stock exchange or invested as part of buyouts of publicly traded companies in order to make them private companies. Among the most common investment strategies in private equity include leveraged buyouts (LBO), venture capital, growth capital, distressed investments and mezzanine capital. Many times investments are short in nature. Leveraged buyouts involve a financial sponsor agreeing to an acquisition without itself committing all the capital required for the acquisition. To do this, the financial sponsor will raise acquisition debt which ultimately looks to the cash flows of the acquisition target to make interest and principal payments. Acquisition debt in an LBO is often non-recourse to the financial sponsor and has no claim on other investment managed by the financial sponsor. Therefore, an LBO transaction's financial structure is particularly attractive to a fund's limited partners, allowing them the benefits of leverage but greatly limiting the degree of recourse of that leverage. This kind of financing structure leverage benefits an LBO's financial sponsor in two ways: (1) the investor itself only needs to provide a fraction of the capital for the acquisition, and (2) the returns to the investor will be enhanced (as long as the return on assets exceeds the cost of the debt). As a percentage of the purchase price for a leverage buyout target, the amount of debt used to finance a transaction varies according to the financial condition and history of the acquisition target, market conditions, the willingness of lenders to extend credit (both to the LBO's financial sponsors and the company to be acquired) as well as the interest costs and the ability of the company to cover those costs. Historically the debt portion of an LBO will range from 60%-90% of the purchase price, although during certain periods the debt ratio can be higher or lower than the historical averages. Between 2000-2005 debt averaged between 59.4% and 67.9% of total purchase price for LBO’s in the United States. PRINCIPAL SERVICES AND THEIR MARKETS Capital invested in Allies Limited is allocated toward the purchase of hard assets (i.e. commercial real estate) and start up or second stage growth companies. The services we currently provide isexpert “due diligence” in the selection and pricing of our acquisitions and consultation for management of our holding companies in order to enhance shareholder value through value purchases and timely and profitable sales of our acquired assets. 12 Allies Limited will be separated into several distinct divisions and personnel for specific business sectors. For example, our commercial real estate development division will be headed by individuals who have extensive experience and back ground in real estate development and Sanitary Improvement Districts (SID).These individuals are to be competent in recognizing real estate development opportunities with the potential for significant and near term appreciation for Allies’ shareholders. Purchases of commercial real estate at below market pricing is anticipated when opportunities are discovered. Another division of Allies will include individuals who are experienced and adept in the discovery and due diligence of “start up” and “second stage” (primarily new technology) firms with the potential to have exponential growth and viral expansion over relatively short (18-60 month) time spans. These “start ups” generally are in need of fresh capital to bring their projects to fruition. Allies Limited intends to provide capital for these firms in return for significant equity and managerial consultation. Allies’ final distinct division will be in the business of marketing its “holding companies” and real estate to increase valuation and to raise venture capital to fund current and future investments. Their personnel will be synergistically connected to individuals who are networked to facilitate promotion of Allies’ holdings, i.e. Financial and IT publication reporters and staff writers. Allies may partner with and Private Equity firms to help fund potentially early stage companies which, over time, will potentially add significant value to Allie’s shareholders. Allies Limited will be in the business of consultation for general business purposes, including, but not limited to, Marketing Real Estate Development, Dental Practices and Health Centers. DISTRIBUTION METHODS The company has no need for “distribution” STATUS OF ANY PUBLICLY ANNOUNCED SERVICES As of April 20, 2010 the company has not publicly announced any services and has not yet started operations. COMPETITION The competition in the industry comes from being the first to target and find and secure the capital necessary to make attractive acquisitions in either commercial real estate or, in the specific business plan of Allies Limited, “start up” high technology firms with the potential of significant returns on investment in relatively short time cycles. Other private equity firms, especially the more mature, will initially have significantly more capital and more extensive resources to find and acquire promising opportunities than Allies Limited. However, the supply of promising companies with defensible business plans and commercial real estate buying opportunities are numerous throughout the economy. Initially, Allies has and will focus on “smallish” acquisitions ($10 million or less) in order to buff up its asset portfolio and avoid fierce competition from mature organizations. Allies currently has limited assets and operations and this negatively impacts our ability to “bid” on perhaps the most obvious and more mature acquisition opportunities available to more asset rich competitors. Initially, the “plums” may extend beyond our reach. However, larger, more mature firms generally cannot generate returns that will significantly impact their share price or net asset value without investments of $100 million or more, this consequence provides a “niche” market for our smaller “boutique” investments. In many proposed acquisitions our perspective is that we will be the single bidder for the acquisition. As we grow in acquisitions and capital Allies will then be better prepared to compete in the Fortune 500 market. DEPENDENCE ON ONE OR A FEW MAJOR CUSTOMERS At this time as of March 1st 2is a startup venture and currently has no customers PATENTS AND TRADEMARKS The Company currently has no registered patents or trademarks. 13 GOVERNMENT AND INDUSTRY REGULATION Our operations are subject to regulation and supervision in a number of jurisdictions. The level of regulation and supervision to which we are subject varies from jurisdiction to jurisdiction and is based on the type of business activity involved. We, in conjunction with our outside advisors and counsel, seek to manage our business and operations in compliance with such regulation and supervision. The regulatory and legal requirements that apply to our activities are subject to change from time to time and may become more restrictive, which may make compliance with applicable requirements more difficult or expensive or otherwise restrict our ability to conduct our business activities in the manner in which they are now conducted. Changes in applicable regulatory and legal requirements, including changes in their enforcement, could materially and adversely affect our business and our financial condition and results of operations. As a matter of public policy, the regulatory bodies that regulate our business activities are responsible for safeguarding the integrity of the securities and financial markets and protecting investors who participate in those markets rather than protecting the interests of our shareholders. RESEARCH AND DEVELOPMENT ACTIVITIES The Company currently has no research and development activities. ENVIRONMENTAL LAWS Company operations currently have no material effect on the environment. EMPLOYEES AND EMPLOYMENT AGREEMENTS The company has one full time employee at this time, Theodore Pysh .There are no employee agreements in effect SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements about the Company’s business, financial condition, and prospects that reflect ALLIES LIMITED management’s assumptions and beliefs based on information currently available. The Company can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of the Company assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, the actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within the Company’s control and that may have a direct bearing on operating results include, but are not limited to, the Company’s ability to establish a customer base, managements’ ability to raise capital in the future, the retention of key employees and changes in the regulation of the industry in which the Company functions. There may be other risks and circumstances that management may be unable to predict to sustain operations. When used in this Prospectus, words such as, “believes,” “expects,” “intends,” “plans,” “anticipates,” “estimates” and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. DETERMINATION OF OFFERING PRICE The offering price of the common stock has been arbitrarily determined and bears no relationship to any objective criterion of value. The price does not bear any relationship to the Company’s assets, book value, historical earnings, or net worth. In determining the offering price, management considered such factors as the prospects, if any, for similar companies, anticipated results of operations, present financial resources and the likelihood of acceptance of this offering. DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES The common stock to be sold by the selling security holders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution of equity interests to our existing stockholders. SELLING SHAREHOLDERS The following table sets forth the shares beneficially owned, as of March 1, 2010by the selling shareholders prior to the offering contemplated by this Prospectus, the number of shares each selling security holder is offering by this Prospectus and the number of shares which each would own beneficially if all such offered shares are sold. 14 Beneficial ownership is determined in accordance with Securities and Exchange Commission rules. Under these rules, a person is deemed to be a beneficial owner of a security if that person has or shares voting power, which includes the power to vote or direct the voting of the security, or investment power, which includes the power to dispose of, or to direct the disposition of, the security. The person is also deemed to be a beneficial owner of any security of which that person has a right to acquire beneficial ownership within 60 days. Under the Securities and Exchange Commission rules, more than one person may be deemed to be a beneficial owner of the same securities, and a person may be deemed to be a beneficial owner of securities as to which he or she may not have any pecuniary beneficial interest. Except as noted below, each person has sole voting and investment power. The common shares being offered for resale by the selling security holders consist of 914,165 sharesof our common stock held by 51 shareholders.None of the selling shareholders is a registered broker-dealer or an affiliate of a registered broker-dealer. Each of the selling shareholders has acquired his, her or its shares pursuant to a private placement solely for investment and not with a view to or for resale or distribution of such securities. The shares were offered and sold to the selling shareholders at an average purchase price of $.52 per share in a private placement, pursuant to the exemption from the registration under the Securities Act provided by section 4(2) of the Securities Act. None of the selling shareholders are affiliates or controlled by our affiliates and none of the selling shareholders are now or were at any time in the past an officer or Director of ours or of any of our predecessors or affiliates. The following table sets forth the shares beneficially owned, as of March1 2010 by the selling shareholders prior to the offering contemplated by this Prospectus, the number of shares each selling security holder is offering by this Prospectus and the number of shares which each would own beneficially if all such offered shares are sold. The percentages below are calculated based on 60,914,165 shares of our common stock issued and outstanding.We do not have any outstanding options, warrants or other securities presently exercisable for or convertible into shares of our common stock. Name of Selling Stockholder and Position, Office or Material Relationship with Company (NA) Common Shares Owned by the Selling Stockholder2 Total Shares to be Registered Pursuant to this Offering Percentage of Common Stock Before Offering Number of Shares Owned by Selling Stockholder After Offering and Percent of Total Issued and Outstanding1 Mark Kirk * 0 Laura Clarice Colway * 0 Traci K Jennings-Janes * 0 Donald & Shirley Jennings * 0 Douglas T Pysh * 0 Neshonda Belton * 0 Rachel & Michael A Fraley * 0 Rachel & David A Fraley * 0 Rachel B Fraley & Marilyn Pysh * 0 Provident Group, LLC (3) FBO: Donald R Leath IRA * 0 W.J. and Karyl Elnersen * 0 Bruce Johnson * 0 Jeffrey D Brooks * 0 Kimberley L & James R Brooks * 0 Tamara Hughbanks * 0 Gerald D Baty * 0 Glen Albracht * 0 15 Lois L Hagen * 0 Kenneth J Hagen IV * 0 Virginia E Busch * 0 Marlene S Vecara * 0 Hal Ritchie * 0 Mark A. & Marcia L. Christianson * 0 Carol G Caster * 0 Leeann Young * 0 James Prchal * 0 John Quick * 0 William Klabonde * 0 John or Mary Herrmann * 0 Blecilda Dela Cruz and Conrado Bartolome Jr * 0 James Prchal * 0 John P and Mary P Herrmann * 0 Jeffrey L Pruess * 0 David A Carey * 0 Gene L and Laura Wagner * 0 Phillip E Foster * 0 Steven B Lupardus * 0 Vista Enterprises * 0 Thomas R Bullock * 0 Michael L and Diane Wagner * 0 Ruth M McCully * 0 Carl Metosky * 0 Dale E Piper * 0 Ed Shuchlik * 0 Ellen Galloway * 0 Lana Johnson FBO Austin A Johnson * 0 Keith Smith * 0 David & Koral Booth JTWROS * 0 Peggy Sue Hockenberry * 0 Thomas R Ray * 0 Robert Ireland * 0 TOTAL 0 *Less than 1% 1) Assumes all of the shares of common stock offered are sold and 60,914,165 common shares are issued and outstanding. 2) 3) Beneficial ownership is determined in accordance with SEC rules and generally includes voting or investment power with respect to securities. Donald Leath maintains all voting rights forProvident Group. There are no agreements between the company and any selling shareholder pursuant to which the shares subject to this registration statement were issued. To our knowledge, none of the selling shareholders or their beneficial owners: ·has had a material relationship with us other than as a shareholder at any time within the past three years; or ·has ever been one of our officers or directors or an officer or director of our predecessors or affiliates ·are broker-dealers or affiliated with broker-dealers. 16 We may require the selling shareholders to suspend the sales of the securities offered by this Prospectus upon the occurrence of any event that makes any statement in this Prospectus, or the related registration statement, untrue in any material respect or that requires the changing of statements in these documents in order to make statements in those documents not misleading. We will file a post-effective amendment to this registration statement to reflect any material changes to this Prospectus. PLAN OF DISTRIBUTION This prospectus relates to the registration of 914,165 shares of common stock on behalf of the selling stockholders. We anticipate applying for trading of our common stock on the over-the-counter (OTC) Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms a part. To have our securities quoted on the OTC Bulletin Board we must: (1) be a company that reports its current financial information to the Securities and Exchange Commission, banking regulators or insurance regulators; and (2) has at least one market maker who completes and files a Form 211 with NASD Regulation, Inc. The OTC Bulletin Board differs substantially from national and regional stock exchanges because it (1) operates through communication of bids, offers and confirmations between broker-dealers, rather than one centralized market or exchange; and, (2) securities admitted to quotation are offered by one or more broker-dealers rather than “specialists” which operate in stock exchanges. We have not yet engaged a market maker to assist us to apply for quotation on the OTC Bulletin Board and we are not able to determine the length of time that such application process will take. Such time frame is dependent on comments we receive, if any, from the NASD (FINRA) regarding our Form 211 application. Upon effectiveness of this registration we will seek out a market maker. There is currently no market for our shares of common stock. There can be no assurance that a market for our common stock will be established or that, if established, such market will be sustained. Therefore, purchasers of our shares registered hereunder may be unable to sell their securities, because there may not be a public market for our securities. As a result, you may find it more difficult to dispose of, or obtain accurate quotes of our common stock. Any purchaser of our securities should be in a financial position to bear the risks of losing their entire investment. SALES BY SELLING SHAREHOLDERS The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions:  on such public markets as the common stock may be trading;  in privately negotiated transactions; or  in any combination of these methods of distribution. The sales price to the public may be:  A fixed price of $0.90 as in this offering  the market price prevailing at the time of sale;  a price related to such prevailing market price; or  such other price as the selling shareholders determine. We are bearing all costs relating to the registration of the common stock. The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act and the Exchange Act in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable laws and may, among other things:  not engage in any stabilization activities in connection with our common stock;  furnish each broker or dealer through which common stock may be offered, such copies of this Prospectus, as amended from time to time, as may be required by such broker or dealer; and  not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Exchange Act. 17 None of the selling shareholders will engage in any electronic offer, sale or distribution of the shares. Further, neither we nor any of the selling shareholders have any arrangements with a third party to host or access our Prospectus on the Internet. The selling shareholders and any underwriters, dealers or agents that participate in the distribution of our common stock may be deemed to be underwriters, and any commissions or concessions received by any such underwriters, dealers or agents may be deemed to be underwriting discounts and commissions under the Securities Act. Shares may be sold from time to time by the selling shareholders in one or more transactions at a fixed offering price, which may be changed, or at any varying prices determined at the time of sale or at negotiated prices. We may indemnify any underwriter against specific civil liabilities, including liabilities under the Securities Act. DESCRIPTION OF SECURITIES COMMON STOCK Our authorized capital stock consists of 100,000,000 shares of common stock, $.0001 par value per share.The holders of our common stock (i) have equal ratable rights to dividends from funds legally available therefore, when and if declared by our Board of Directors; (ii) are entitled to share in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; (iii) do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and (iv) are entitled to one non-cumulative vote per share on all matters on which stockholders may vote. NON-CUMULATIVE VOTING Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any of our directors. DIVIDEND POLICY The Company does not anticipate paying dividends on the Common Stock at any time in the foreseeable future.The Company’s Board of Directors currently plans to retain earnings for the development and expansion of the Company’s business.Any future determination as to the payment of dividends will be at the discretion of the Board of Directors of the Company and will depend on a number of factors including future earnings, capital requirements, financial conditions and such other factors as the Board of Directors may deem relevant. INTERESTS OF NAMED EXPERTS AND COUNSEL None of the below described experts or counsel have been hired on a contingent basis and none of them will receive a direct or indirect interest in the Company. Our audited financial statements for the period ended November 30, 2009 included in this Prospectus have been audited by the firm of Silberstein Ungar, PLLC We include the financial statements in reliance on their report, given upon their authority as experts in accounting and auditing. The Law Offices of Novi & Wilkin, located at 1325 Airmotive Way, Ste 140, Reno, NV 89502 has passed upon the validity of the shares being offered. EMPLOYEES AND EMPLOYMENT AGREEMENTS There is one full time employee. There are no employment agreements in effect 18 DESCRIPTION OF PROPERTY We have Offices at 12020 Shamrock Plaza, Ste 220, Omaha, Nebraska.12 month Lease @ $880 per month LEGAL PROCEEDINGS There are no lawsuits filed or pending against the Company by others, and no lawsuits filed or pending against others by the Company.There are no contingencies, sureties or guaranties in existence. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS As of March 1st 2010, the Company has a total of 55 shareholders.No public market currently exists for shares of our common stock.Concurrently with the completion of this offering, we will be applying to have our common stock listed for quotation on the Over-the-Counter Bulletin Board. STOCK TRANSFER AGENT None at this time REPORTS We are subject to certain reporting requirements and will furnish annual financial reports to our stockholders, certified by our independent accountants, and will furnish un-audited quarterly financial reports in our quarterly reports filed electronically with the SEC.All reports and information filed by us can be found at the SEC website, www.sec.gov. Our fiscal year end is February 28.We intend to provide financial statements audited by an Independent Registered Accounting Firm (PCOAB) to our shareholders in our annual reports.The audited financial statement at November 30, 2009, immediately follows 19 ALLIES LIMITED (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS NOVEMBER 30, 2009 20 ALLIES LIMITED (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS NOVEMBER 30, 2009 Report of Independent Registered Public Accounting Firm F-1 Balance Sheet as of November 30, 2009 F-2 Statement of Operations for the period from July 23, 2009 (Date of Inception) to November 30, 2009 F-3 Statement of Stockholders’ Equity as of November 30, 2009 F-4 Statement of Cash Flows for the period from July 23, 2009 (Date of Inception) to November 30, 2009 F-5 Notes to the Financial Statements F-6 - F-10 21 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Allies Limited Omaha, Nebraska We have audited the accompanying balance sheet of Allies Limited, a Nevada Corporation, as of November 30, 2009 and the related statement of operations, stockholders’ equity, and cash flows for the period from July 23, 2009 (date of inception) through November 30, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Allies Limited, as of November 30, 2009 and the results of its operations and cash flows for the period from July 23, 2009 (date of inception) through November 30, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Allies Limited will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has incurred losses from operations, has limited working capital, and is in need of additional capital to grow its operations so that it can become profitable.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan March 2, 2010 F-1 22 ALLIES LIMITED (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET AS OF NOVEMBER 30, 2009 November 30, 209 ASSETS Current assets Cash and cash equivalents $ Other Assets Security deposit TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current Liabilities Accrued expenses $ Total Liabilities STOCKHOLDERS’ EQUITY Common stock, $.0001 par value, 100,000,000 shares authorized, 60,583,447 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ See accompanying notes to financial statements. F-2 23 ALLIES LIMITED (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS FOR THE PERIOD FROM JULY 23, 2009 (INCEPTION) TO NOVEMBER 30, 2009 Period from July 23, 2009 (Inception) to November 30, 2009 REVENUES $
